SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a–6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to ss.240.14a–11(c) or ss.240.14a–12 SONOMAWEST HOLDINGS, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on the table below per Exchange Act Rules 14a–6(i)(4) and 0–11. (1) Title of each class of securities to which transaction applies: N/A (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computedpursuant to Exchange Act Rule 0–11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0–11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filingby registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: N/A (2) Form, Schedule or Registration Statement No.: N/A (3) Filing Party: N/A (4) Date Filed: N/A SONOMAWEST HOLDINGS, INC. 2064 HIGHWAY 116 NORTH, SEBASTOPOL, CA 95472, (707) 824-2534 NOTICE OF ANNUAL MEETING OF STOCKHOLDER AND PROXY STATEMENT To be Held December 17, 2007 To the Stockholders of SonomaWest Holdings, Inc.: Notice is hereby given that the Annual Meeting of the Stockholders of SonomaWest Holdings, Inc. (the “Company”) will be held on Monday, December 17, 2007, at 8:30 a.m. MST, at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, Colorado 80202, for the following purposes: 1.To elect four directors to serve until the 2008 Annual Meeting of Stockholders or until their respective successors are elected and qualified. 2.To ratify the selection by our audit committee of Macias Gini & O’Connell LLP as our independent public accounting firm for the fiscal year ending June 30, 2008; and 3.To transact such other business as may properly come before the meeting or any adjournment thereof. The foregoing items of business are more fully described in the Proxy Statement accompanying this Notice. Only stockholders of record at the close of business on October 19, 2007 are entitled to notice of and to vote at the meeting or at any continuation or adjournment thereof. Our Annual Report on Form 10-K for the year ended June 30, 2007 and our common stock performance graph are being mailed with this proxy statement to all of our stockholders, and the board of directors urges you to read the Annual Report on Form 10-K. All stockholders are cordially invited to attend the meeting in person. However, to ensure your representation at the meeting, we urge you to SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED OR VOTE BY PHONE OR THE INTERNET (see instructions on the proxy card) as promptly as possible in the postage prepaid envelope enclosed for that purpose. Any stockholder attending the meeting may vote in person even if such stockholder has returned a proxy. BY ORDER OF THE BOARD OF DIRECTORS, WALKER R. STAPLETON PRESIDENT AND CHIEF EXECUTIVE OFFICER Sebastopol, California October 29, 2007 ALL STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE MEETING IN PERSON. HOWEVER, TO ENSURE YOUR REPRESENTATION AT THE MEETING, YOU ARE URGED TO MARK, SIGN, DATE AND RETURN THE ENCLOSED PROXY AS PROMPTLY AS POSSIBLE IN THE POSTAGE–PREPAID ENVELOPE ENCLOSED FOR THAT PURPOSEOR VOTE BY PHONE OR THE INTERNET.ANY STOCKHOLDER ATTENDING THE MEETING MAY VOTE IN PERSON EVEN IF HE OR SHE HAS RETURNED THE PROXY. PLEASE CAST YOUR VOTE AS SOON AS POSSIBLE BY FOLLOWING THE INSTRUCTIONS ON YOUR PROXY CARD. WE ENCOURAGE YOU TO REVIEW THE PROPOSALS AND VOTE IN FAVOR. SONOMAWEST HOLDINGS, INC. 2064 HIGHWAY 116 NORTH, SEBASTOPOL, CA 95472, (707) 824-2534 PROXY STATEMENT For Annual Meeting of Stockholders December 17, 2007, at 8:30 a.m. MST INFORMATION CONCERNING VOTING AND SOLICITATION General This Proxy Statement is furnished by the Board of Directors (the “Board”) of SonomaWest Holdings, Inc. (the “Company”) to solicit stockholder proxies to be voted at the annual meeting of Stockholders (the “Annual Meeting”) to be held on Monday, December 17, at 8:30 a.m., MST, or at any adjournment or postponement thereof, for the purposes set forth herein and in the accompanying Notice of Annual Meeting of Stockholders.The Annual Meeting will be held at the offices of Davis Graham & Stubbs LLP, 1550 Seventeenth Street, Suite 500, Denver, CO 80202. The mailing of these proxy solicitation materials and the Company’s Annual Report to Stockholders for the year ended June30, 2007 commenced on or about November 5, 2007. Voting The Board has fixed the close of business on October 19, 2007, as the record date (the “Record Date”) for the determination of stockholders entitled to receive notice of, and to vote at, the Annual Meeting or any adjournment thereof.At the Record Date, 1,187,867 shares of the Company’s common stock were issued and outstanding, and no shares of any other class of stock were outstanding. Each stockholder on the Record Date will be entitled to one vote for each share held on all matters to be voted upon at the Annual Meeting, except for the election of directors if directors are elected by cumulative voting as described below.The inspector of elections we appoint will determine whether or not a quorum is present.The presence in person or by proxy of the holders of a majority of the shares of common stock issued and outstanding on the Record Date and entitled to vote is required to constitute a quorum at the Annual Meeting.If a quorum is not present, the stockholders entitled to vote who are present in person or represented by proxy at the meeting have the power to adjourn the meeting until a quorum is present, without notice other than an announcement at the meeting and so long as such adjournment is less than 30 days and a new record date is not fixed.At any adjourned meeting at which a quorum is present, any business may be transacted that might have been transacted at the Annual Meeting as originally scheduled. In the election of directors, stockholders have cumulative voting rights, which means that each stockholder is entitled to a number of votes equal to the number of his or her shares multiplied by the number of directors to be elected.A stockholder may cast all of his or her votes for a single candidate, or may distribute votes among as many candidates as he or she may see fit.No stockholder may cumulate votes for a candidate, however, unless the name(s) of the candidate(s) have properly been placed in nomination before the voting and the stockholder has given notice at the Annual Meeting, before the voting has begun, of his or her intention to cumulate votes.If one stockholder has already given such a notice, all stockholders may cumulate their votes for candidates in nomination without further notice. 1 The inspector of election appointed for the meeting will tabulate all votes and will separately tabulate affirmative and negative votes, abstentions and broker non–votes.All properly executed proxies that are not revoked will be voted at the meeting in accordance with the instructions contained therein.Each proxy received without specific directions indicated thereon will be voted FOR the election of the director nominees named in this Proxy Statement and FOR the ratification of the appointment of Macias Gini
